Name: 2006/847/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Food Safety Authority for the financial year 2004
 Type: Decision
 Subject Matter: budget;  accounting;  EU institutions and European civil service
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/135 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Food Safety Authority for the financial year 2004 (2006/847/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Food Safety Authority for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Food Safety Authority for the financial year 2004, together with the Authority's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (4), and in particular Article 44 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0105/2006), 1. Notes the following figures for the accounts of the European Food Safety Authority for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (1000 EUR) 2004 2003 (6) Operating revenue 20 591 10 171 Total operating revenue 20 591 10 171 Administrative expenditure Staff expenditure - 7 564 - 3 213 Buildings and related expenditure - 4 192 - 781 Other expenditure - 1 263 - 536 Depreciation and write-off - 333 - 204 Operating expenditure - 6 431 - 2 159 Total operating expenditure - 19 783 - 6 894 Total operating profit/loss 808 3 277 Revenue from financial operations 0 1 Expenditure from financial operations - 7 - 3 Profit/(loss) on financial operations - 6 - 2 Current profit/(loss) 802 3 275 Extraordinary revenue 402 Extraordinary expenditure - 27 Extraordinary profit/(loss) - 27 402 Economic outturn for the financial year 775 3 677 NB: Variations in totals are due to the effects of rounding. 2. Approves the closure of the accounts of the European Food Safety Authority for the financial year 2004; 3. Instructs its President to forward this decision to the Executive Director of the European Food Safety Authority, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 21. (2) OJ C 332, 28.12.2005, p. 45. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 31, 1.2.2002, p. 1. Regulation as amended by Regulation (EC) No 1642/2003 (OJ L 245, 29.9.2003, p. 4). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3). (6) The data for the financial year 2003 have been restated to make them comply with the principle of accruals-based accounting. NB: Variations in totals are due to the effects of rounding.